ATTACHMENT TO NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Preliminary Amendments
1)	Acknowledgment is made of Applicants’ preliminary amendments filed 02/03/22, 11/02/21, 06/04/21 and 04/07/21.  
Election
2)	Acknowledgment is made of Applicants’ election filed 11/02/21 in response to the restriction and the species election requirement mailed 08/04/21. Applicants have elected, without traverse, invention I and the antibody FBE5-F11, having a variable heavy chain and a variable light chain comprising SEQ ID NOs: 81 and 111 respectively, a heavy chain CDR1 comprising SEQ ID NO: 131, a heavy chain CDR2 comprising SEQ ID NO: 135, a heavy chain CDR3 comprising SEQ ID NO: 148, a light chain CDR1 comprising SEQ ID NO: 168, a light chain CDR2 comprising SEQ ID NO: 187 and a light chain CDR3 comprising SEQ ID NO: 203. Applicants have further elected the SEQ ID NO: 32 species from claim 10, SEQ ID NO: 63 species from claim 11, a portion of a N-terminus fibrinogen binding region from claim 9; and the  full length antibody from claim 2. 
Examiner’s Amendment
3)	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The authorization to prepare this Examiner’s amendment was provided by Applicants’ representative Daniel A. Thomas. See the attached Interview Summary. 
	Paragraph [0162] of the substitute specification filed 02/03/2022 is amended as set forth below:
--[0162] 
Status of Claims
4)	Claim 11 has been amended via the preliminary amendment filed 11/02/21.
	New claim 23 has been added via the preliminary amendment filed 11/02/21.
	Claims 1-23 have been canceled via the supplemental preliminary amendment filed 02/03/22.
	New claims 24-34 have been added via the supplemental preliminary amendment filed 02/03/22.
	The examination has been extended to all of the linker species, all of the further antigen species, and all antibody or antigen binding fragment species recited in the claims.
	Claims 24-34 are pending and are examined on the merits.
Substitute Specification
5)	Acknowledgment is made of Applicants’ substitute specification filed 02/03/22.  
Sequence Listing
6)	Acknowledgment is made of Applicants’ substitute Sequence Listing which has been entered on 06/14/21.  
Drawings
7)	Acknowledgment is made of Applicants’ drawings filed 05/20/20. 	 
Priority
8)	The instant AIA  application filed 05/20/20 is continuation-in-part of the U.S. application 15/029,896 filed 04/15/2016, now abandoned, which is the national stage 371 application of PCT/US2014/060772 filed 10/15/2014, which claims priority to the provisional application 61/891,233 filed 10/15/2013.
Reasons for Allowance
9)	The following is an examiner's statement of reasons for allowance:  
The isolated antibody, FBE5-F11, or an antigen binding portion thereof as claimed in claims 24-28, the immunoconjugate claimed in claims 29-32, and the method of making said antibody or said antigen binding portion thereof claimed in claims 33 and 34 are free of prior art.  The claims satisfy the provisions of 35 U.S.C § 112(a), 35 U.S.C § 112(b) and 35 U.S.C § 101. Accordingly, the instant claims are allowed.
Conclusion
10)	Claims 24-34, now renumbered as claims 1-11 respectively, are allowed. These claims are supported by the original and canceled claims and throughout the specification including Figures and Tables 1, 2, 3A and 3B.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-132 (CCPA 1971).  See also MPEP § 804.01.
Correspondence
11)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
12)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor, Gary Nickol, can be reached on (571) 272-0835.
13)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


February, 2022